EUGENE W. SCHERICH AND SUSAN L. SCHERICH, HIS WIFE, Petitioners,
v.
THOMAS E. BLANDFORD AND PATRICIA A. BLANDFORD, HIS WIFE, INDIVIDUALLY; THOMAS E. BLANDFORD, TRUSTEE OF HILLMAN A. TRUST AND HILLMAN B. TRUST; TLP CORPORATION; TYGART RESOURCES, INC., TYGART WEST INC., TYGART EAST COMPANY; JOHN THOMAS HOGSETT, INDIVIDUALLY AND T/D/B/A LUZERNE RESOURCE DEVELOPMENT CO., AND GLORIA J. HOGSETT, HIS WIFE INDIVIDUALLY, Respondents.
No. 79 WAL 2010.
Supreme Court of Pennsylvania, Western District.
June 9, 2010.

ORDER
PER CURIAM.
AND NOW, this 9th day of June, 2010, the Petition for Allowance of Appeal is DENIED.